Citation Nr: 0209900	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 1, 1995, 
for the grant of a 100 percent rating for psychophysiologic 
musculoskeletal disorder manifested by headaches variously 
diagnosed as adjustment disorder to include whether a 
September 1995 Department of Veterans Affairs, Regional 
Office rating decision was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In July 2002, the veteran's Motion for Advancement on the 
Docket was denied. 


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that the veteran's claim must be remanded 
for additional adjudication of the intertwined claim of error 
in the rating decision which assigned the April 1995 
effective date..  

Review of the record reveals that in September 1995, the RO 
assigned a 100 percent evaluation to the service-connected 
psychophysiologic musculoskeletal disorder manifested by 
headaches variously diagnosed as adjustment disorder 
effective from April 1, 1995.  In October 1995, the veteran 
was notified of this determination.  The September 1995 
decision was not timely appealed and became final.  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
Under 38 C.F.R. § 3.105(a), previous determinations that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  

In October 1998 and August 1999, the veteran raised the issue 
of entitlement to an earlier effective date for the 
assignment of the 100 percent evaluation to the service-
connected psychophysiologic musculoskeletal disorder 
manifested by headaches variously diagnosed as adjustment 
disorder.  The veteran argued that the effective date for the 
award should be in 1978 when he was discharged from service.  
In October 1999, the RO construed this claim as a claim to 
reopen and advised the veteran to submit new and material 
evidence.  In a December 1999 rating decision, the RO 
determined that the veteran had not submitted new and 
material evidence and the claim was not reopened.  The 
veteran was notified of the decision in December 1999.  He 
filed a timely appeal.   

The Board finds that the veteran's claim on appeal is a claim 
for an earlier effective date for the assignment of a 100 
percent evaluation for the service-connected 
psychophysiologic musculoskeletal disorder manifested by 
headaches variously diagnosed as adjustment disorder, to 
include a claim for reversal or amendment of the September 
1995 rating decision on the basis of CUE.  Cf. Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably 
raised claim for CUE with the requisite specificity because 
he argued for an earlier effective date asserting that 
evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions); 
Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim for an 
earlier effective date was claim of CUE in final RO decision 
disallowing claim); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) (to be awarded earlier effective date, veteran must 
show CUE in RO decision disallowing higher rating).  

Given the chronology of events set forth above, the issue of 
"new and material evidence" does not reflect the claim that 
the veteran is pursuing.  Under the regulations pertaining to 
effective dates, "new and material evidence" can rarely be 
the basis of an earlier effective date.  Rather, the 
veteran's position is that the original assignment of the 
April 1995 effective date was wrong.  Upon reviewing the 
claim, supporting documents, and oral testimony at a hearing 
before the undersigned in May 2002, in a liberal manner to 
identify all reasonably raised claims, see Perry v. West, 12 
Vet. App. 365 (1999), it is apparent that the claim must be 
based on CUE.

Accordingly, the issue on appeal has been rephrased as 
entitlement to an effective date earlier than April 1, 1995 
for the assignment of a 100 percent evaluation for the 
service-connected psychophysiologic musculoskeletal disorder 
manifested by headaches variously diagnosed as adjustment 
disorder to include whether the September 1995 rating 
decision was clearly and unmistakably erroneous.   

The RO has adjudicated the issue of whether the veteran had 
submitted new and material evidence with respect to an 
effective date earlier than April 1, 1995, for the assignment 
of the 100 percent evaluation to the service-connected 
psychophysiologic musculoskeletal disorder manifested by 
headaches variously diagnosed as adjustment disorder.  
However, the RO has not adjudicated whether the September 
1995 rating decision was clearly and unmistakably erroneous, 
and of course has not informed the veteran of the laws and 
regulations pertinent to CUE claims.  The Board cannot 
determine such matters in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Because the RO has not yet 
considered the veteran's CUE claim on the merits and because 
it has not notified the veteran of the pertinent law and 
regulations, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the merits at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, this appeal must be remanded to the RO for 
adjudication of the intertwined CUE claim. 

Accordingly, this case is REMANDED for the following action: 

The RO should adjudicate the claim of 
whether the September 1995 rating 
decision which assigned an effective date 
of April 1, 1995 for the grant of a 100 
percent evaluation to the service-
connected psychophysiologic 
musculoskeletal disorder manifested by 
headaches variously diagnosed as 
adjustment disorder should be reversed or 
amended on the basis of CUE.  If the 
benefits sought on appeal remain denied, 
the RO should provide the veteran and his 
representative with a statement of the 
case, which includes the laws and 
regulations pertinent to CUE claims.  The 
veteran should be advised to submit a VA 
Form 9 with regard to this matter within 
60 days in order to perfect his appeal 
and to obtain appellate review of this 
matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




